IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,644-01


 EX PARTE JOSE LUIS PINEDA, AKA JOSE LUIS PINEDA-HERNANDEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 5141-A IN THE 109TH DISTRICT COURT
                             FROM WINKLER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that trial counsel failed to advise him of the

deportation consequences of his guilty plea. Padilla v. Kentucky, 559 U.S. 356 (2010). The trial

court made findings of fact and conclusions of law. Based on its findings and conclusions, we

conclude that counsel’s advice was deficient and that but for this advice, Applicant would have
                                                                                                   2

insisted on a trial.

        Relief is granted. The judgment in cause number 5141 in the 109th District Court of Winkler

County is set aside. If Applicant is in custody, he is remanded to the custody of the Sheriff of

Winkler County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: June 4, 2014
Do not publish